FONES, Justice,
dissenting.
I respectfully dissent.
The majority gives no consideration to what I see as the real substance of the exemption provided in the relevant paragraph of T.C.A. § 67-3012. Its purpose is to exempt parts and accessories used exclusively in servicing aircraft, “which aircraft are used exclusively in interstate or international commerce.” (Emphasis added.)
In short, in determining the legislative intent in the use of the phrase “intrastate carrier services,” I think the controlling facts are the use of the aircraft and not the origin and destination of .07% of the packages involved in the Federal Express operation. It is conceded that Federal Express did not operate a single flight, during the period in question, that originated and terminated in the State of Tennessee. The majority of the passenger airlines that serve Tennessee cities are unquestionably, in my opinion, engaged exclusively in interstate commerce, in spite of the fact that most, if not all of said airline flights carry passengers who enplane in one Tennessee city and deplane in another Tennessee city, in the course of interstate flights originating in one state and terminating in another.
It is my opinion .that the Legislature intended to exempt the aircraft of all airlines operating in the usual and customary interstate manner stated above. On the issue before us, I see no distinction between passengers and packages. It is cleár to me that there is no valid factual distinction to be drawn between the operation of Federal Express and a passenger airline operation described above, insofar as whether or not either provides “intrastate carrier services.”
I am convinced that Federal Express performs no intrastate carrier service and that its aircraft are used exclusively in interstate commerce.
I would reverse the Chancellor and award a recovery in favor of Federal Express in the sum of $117,125.55, plus interest.